Citation Nr: 1525177	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-41 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for disability of the bilateral wrists, to include carpal tunnel syndrome (CTS), tenosynovitis of the right wrist and triangular fibrocartilage complex (TFCC) tear with ganglion cyst of the right wrist.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from December 1981 to June 1996.  She also served in the United States Navy Reserves following this verified period of active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The claim was originally fashioned to address bilateral CTS.  However, based upon the symptoms provided by the Veteran and the clinical evidence of record relating to other diagnoses, the Board has re-styled the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the United States Navy from December 1981 to June 1996, and has additional unverified periods of service in the Navy Reserve.  She seeks service connection for disability of each wrist.  

Initially, the Veteran claimed service connection for bilateral CTS.  Service treatment records do not document any assessment of CTS, but they do note a few instances where the Veteran provided a history of the condition.  She relates that she has little recollection of having sought any formal medical treatment in service for CTS, but states that she frequently self-treated symptoms in service with a wrist brace and over the counter medications.  She relates that she discussed the condition with medical providers, who apparently endorsed CTS.  Notably, she served as a Field Medical Technician and Preventive Medicine Technician, and attended the Basic Hospital Corps School and the Field Medical Service School.  See DD Form 214.  She would thus be presumed to have some level of competency above that of a lay person. Medical evidence is not limited to that which is provided by doctors. Cox v. Nicholson, 20 Vet. App. 563 (2007).   She is certainly competent to report her lay observations of pain, although it does not appear that CTS would be capable of lay diagnosis given the inability to ordinarily observe a neurological condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In support of her claim, the Veteran has submitted medical records from a Family Practice physician.  These records document that the Veteran presented with complaints of bilateral wrist pain in May 2009, relating a history of CTS, symptoms beginning years prior, perhaps during service.  Nevertheless, these records indicate that CTS was specifically ruled out by imaging and neurodiagnostic studies following the Veteran's provided history and complaints.  See July 1, 2009, record signed by A.A.G., M.D.   The records largely pertain to the right wrist, and document impressions of tenosynovitis and triangular fibrocartilage complex (TFCC) tear with ganglion cyst of the right wrist.

The Veteran should be scheduled for a VA examination to address her claim.  The service treatment records document a history of CTS, although no formal diagnosis is indicated therein.  However, the Veteran possesses some level of competency beyond that expected of a reasonable lay person.  Cox, supra.  She has stated that her symptoms began in service.  There is evidence of a current disability, albeit largely related to the right wrist.  In conjunction with the Veteran's offered history of symptoms regarding the wrists, the record overall suggests that there may be a relationship between service and the claimed disabilities.  An examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Lastly, a review of the claims file indicates that the Veteran's personnel records have not been requested or associated with the claims file, although after several attempts the service treatment records have been located.  The Veteran's personnel records could perhaps contain relevant information, such as Line of Duty (LOD) findings and drill records.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Upon remand, her personnel records, to include those related to service in the Navy Reserve, should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Navy Reserve and (2) forward all available service personnel records associated with such duty for incorporation into the claims file.  Any negative results should be noted in the record and communicated to the Veteran.

2.  Contact the Veteran and ask her to identify any treatment records relating to her claim, not already associated with the claims file.  She should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), attempt to obtain the evidence.  Any negative results should be noted in the record and communicated to the Veteran.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any disability of the bilateral wrists, to include carpal tunnel syndrome (CTS), tenosynovitis of the right wrist, and triangular fibrocartilage complex (TFCC) tear of the right wrist.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50 percent) that any diagnosed disability of the wrists, including carpal tunnel syndrome (CTS), tenosynovitis, and triangular fibrocartilage complex (TFCC) tear, is related to or had its onset during service, or was aggravated therein.  The examiner should provide the Veteran with an opportunity to explain the problems she was having with her wrists in service and thereafter, to include during any periods of training or drill in the Navy Reserve.  Attention is also invited to the service treatment records in which the Veteran has reported a history of CTS.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

4.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




